DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,437,748. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-13 and 16-21, are rejected under 35 U.S.C. 103 as being unpatentable over Sapronov et al. (US 8,347,038), hereinafter referred to as Sapronov in view of Yoshioka (US 2010/0042757), hereinafter referred to as Yoshioka and Lin et al. (US 2009/0119460), hereinafter referred to as Lin. 

Referring to claim 7, Sapronov teaches, as claimed, an apparatus for routing messages between processor cores, the apparatus comprising: memory (i.e.-memory 532/534, see fig. 5); one or a-574b, see fig. 5); and one or more target cores, each of the target cores being coupled to read data from a respective target buffers in the memory (i.e.-cores 584a-584b, see fig. 5).  
However, Sapronov does not teach a message router configured to: receive from one of the source cores, via the memory interface a destination memory address, and message data, the destination memory address being a non-cached memory address; select one of the target cores based on the destination data memory address; and send the message data to the respective target buffer in the memory coupled to the selected target core.
On the other hand, Yoshioka discloses a method and system comprised of a message router configured to: receive message data sent to a destination memory address via the memory interface by a selected one of the source cores, and send output message data to a selected one of the target buffers formed from the memory based on the destination addresses specified by the message data (see Abstract and fig. 2; and page 2, ¶32 & ¶33). Furthermore, Lin discloses a method and system configured to store transferred data in uncached memory/space address (see abstract).


As to claim 9, the modified Sapronov in view of Yoshika teaches the apparatus of claim 7, wherein the source cores send data to a selected target buffer via the memory interface by appending the data to the selected target buffer (see Yoshika, page 2, ¶33).

As to claim 10, the modified Sapronov in view of Yoshika teaches the apparatus of claim 7, wherein the message router is configured to serialize data from the source cores by 

As to claim 11, the modified Sapronov teaches the apparatus of claim 7, wherein at least some of the message data is sent by storing data at a respective physical memory location associated with a source core (col. 2, lines 29-34).

As to claim 12, the modified Sapronov innately teaches the apparatus of claim 7, wherein there are two target cores, and wherein the two target cores read data from the same target buffer (col. 4, lines 56-58).

As to claim 13, the modified Sapronov teaches the apparatus of claim 7, wherein each of the target buffers is associated with a different respective operating system service, and wherein each of the target cores is configured to perform operations for the operating system service associated with the target buffer coupled thereto (col. 3, lines 13-17). 
claim 16, the modified Sapronov teaches the apparatus of claim 7, wherein the apparatus is a processor, a system-on-chip (SoC), a field-programmable gate array (FPGA), or an application-specific integrated circuit (ASIC) (col. 2, lines 15-19).

Referring to claims 1-4 and 6, the claims are substantially the same as claims 7, 9-13 and 16, hence the rejection of claims 7, 9-13 and 16 is applied accordingly. 

Referring to claims 17-21, the claims are substantially the same as claims 7, 9-13 and 16, hence the rejection of claims 7, 9-13 and 16 is applied accordingly. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sapronov, Yoshioka and Lin, as applied to claims 1, 7 and 17 above, and further in view of Official Notice.  

As to claims 8, the modified Sapronov teaches the claimed invention except the limitation of claims 8.
	On the other hand, before the effective filing date of the claimed invention, it is a common knowledge in the art to raise an interrupt with at least one of the target cores to indicate 
	Therefore, it would have been obvious to a person of ordinary skill in the art to further modify the teachings of Sapronov to raise an interrupt with at least one of the target cores to indicate that the output message data is available for reading from the memory by the at least one target core, as it was commonly known in the art at the time of the invention was made. The motivation for doing so would have been to indicate data readiness and/or availability, thereby data processing is carried out to the respective memory addresses that are virtually set to each respective cores.

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.


Claim Objections 
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments filed on 12/04/2020 have been fully considered but they are not persuasive. 

Applicants argued: 
…Sapronov is completely silent regarding any buffer or any message router in the disclosed system. Further, the Action recognizes that Sapronov does not teach the claimed message router or its functionalities, and looks to Yoshioka and Lin for purportedly disclosing these features. 
…a skilled artisan would not look to teachings Yoshioka, which discusses transferring data without using a CPU, to fill deficiencies in Sapronov, which discusses a system for point-to-point interconnect system between CPUs. Hence, Yoshioka does not disclose, and in fact teaches away from, “routing messages between processor cores,” as recited by claim 7.

The Examiner disagrees with the above statement. Yoshika discloses a method and system comprised of a message router to route data/messages/command between two entities, for example, between a transmitter and a receiver, a host and a peripheral, between two devices, and so on. Please see paragraphs 32 and 33. Therefore, incorporating this message routing means and method into Sapronov would enable to route messages/data/commands 

Applicants argued: 
Yoshioka does not teach or suggest using respective target buffers in a memory for each of the memory peripherals. Therefore, the combination of Sapronov and Yoshioka does not teach or suggest “each of the target cores being coupled to read data from a respective target buffer in the memory,” as recited by claim 7.
The Examiner disagrees with the above statement. Sapronov teaches each core being coupled to their respective target memory 532/534, which may be portions of main memory. Please see figure 5 and col. 7, lines 8-15. 

Applicants argued: 
The Action contains no citation to where Sapronov, Yoshioka, or Lin allegedly disclose the combination of features recited by claims 1-4, 6, and 17-21. Indeed, these claims recite features that are not recited by claims 7-16, and so are not “substantially the same as” these claims, as the Examiner contends. (Action, p. 8). For example, nowhere does the rejection of any of claims 1-4, 6, and 17-21 state where any of the following recited features are alleged to be disclosed in the cited documents: “sends the data using a doorbell interrupt” (claim 3);…

The Examiner disagrees with the above statement. Claims 1-4 and 6 are apparatus claims which appear to be the same as the apparatus of claims 7-16. However, Applicants pointed out that the apparatus of claims 1-4 and 6 is not substantially the same and explained how these claims are substantially distinct from the apparatus claimed in claims 7-16, which equates to two different inventions. Since a patent is sought for one invention, Applicants are advised to elect one invention, in reply to this Office action, in order to overcome a potential restriction rejection. 
The examiner invites applicant to call and schedule an interview prior to responding to this office action if there are issues in the above rejection which are not clear or if applicant believes it would be helpful to discuss the claim language required to overcome the rejections above.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184